Citation Nr: 0603160	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  04-26 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for peripheral vascular 
disease (PVD).

4.  Entitlement to special monthly compensation (SMC) based 
on the loss of use of
a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1969.  He served in Vietnam from December 1967 to December 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2004 rating action that denied service 
connection for hypertension and PVD.  The veteran filed a 
Notice of Disagreement (NOD) in May 2004.  The RO issued a 
Statement of the Case (SOC) in June 2004, and the veteran 
filed a Substantive Appeal later that month.  

This appeal also arises from a July 2004 rating action that 
denied service connection for PTSD and SMC based on the loss 
of use of a creative organ.  The veteran filed a NOD in 
August 2004.  The RO issued a SOC in December 2004, and the 
veteran filed a Substantive Appeal later that month.

In July 2005, the veteran RO testified during a 
videoconference Board hearing before the undersigned Veterans 
Law Judge; a transcript of the hearing is of record.  In 
September 2005, the veteran submitted additional evidence 
directly to the Board, and waived his right to have the RO 
initially consider it.

The Board's decision on the claims for service connection for 
PVD and PTSD and for SMC is set forth below.  The claim for 
service connection for hypertension is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.; VA will notify the veteran when further action on his 
part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for PTSD and PVD 
and for SMC on appeal has been accomplished.  

2.  While the record shows that the veteran has symptoms of 
sub-syndromal PTSD that might evolve into a more problematic 
version in the future, the medical opinions of record 
establish that the veteran does not currently meet the 
diagnostic criteria for PTSD.

3.  The record is devoid of any competent evidence 
establishing that the veteran has, or ever has had, PVD.

4.  The record does not show that the veteran currently has 
loss of use of a creative organ as a result of his service-
connected erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A.       §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).  

2.  The criteria for service connection for PVD have not been 
met.  38 U.S.C.A.       §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  The criteria for SMC based on the loss of use of a 
creative organ have not been met.  38 U.S.C.A. §§ 1110, 
1114(k), 5103, 5103A, 5107 (West 2002); 38 C.F.R.   §§ 3.102, 
3.159, 3.350(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for PVD and for 
PTSD, as well as the claim for SMC, has been accomplished.  

Through the August and October 2003 RO letters, the April 
2004 rating action, the May 2004 RO letters, the June 2004 
SOC, the July 2004 rating action, the August 2004 RO letter, 
the December 2004 SOC, and the June 2005 RO letter, the RO 
has variously notified the veteran and his representative of 
the legal authority governing entitlement to the benefits 
sought on appeal, the evidence that would substantiate his 
claims, and the evidence that had been considered in 
connection the claims.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

The Board also notes that the August 2003 and May 2004 RO 
letters and the SOCs variously informed the veteran of what 
the evidence had to show to establish entitlement to the 
benefits he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claims; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter 2003 and 2004 RO letters and the SOCs 
specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claims by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
August 2003 and May and August 2004 RO letters specifically 
notified the veteran to furnish any evidence or information 
that he had in his possession that that pertained to his 
claims. Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met in this appeal. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, the documents meeting the VCAA's notice 
requirements were provided to the veteran both before and 
after the rating decision on appeal.  However, the Board 
finds that the lack of any pre-adjudication notice in this 
matter does not prejudice the appellant in any way.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
with respect to the in this appeal, any delay in issuing 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.

Additionally, the Board finds that all necessary development 
of the claims herein decided, and that no further action is 
needed to satisfy the duty to assist in connection with any 
such claim.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims, to 
include obtaining all available service and numerous post-
service private and VA medical records from 1999 to 2005, and 
affording him comprehensive VA examinations in November 2003, 
March 2004, and August 2005; reports of those examinations 
are of record and have been considered in adjudicating these 
claims.  A transcript of the veteran's 2005 Board hearing has 
been associated with the record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
evidence pertinent to any claim currently under consideration 
that has not been obtained.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims for service 
connection for PVD and for PTSD, as well as the claim for 
SMC, must be accomplished, without directing or accomplishing 
any additional notification and/or development action.

II.  Service Connection for PVD and PTSD

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.             38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD rendered in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f). 

In this case, the service medical records are completely 
negative for findings or diagnoses of any psychiatric 
disorder or PVD, and the veteran was psychiatrically normal 
on September 1969 separation examination.  On the latter 
examination, the veteran specifically denied a history of leg 
cramps, lameness, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, and 
nervous trouble of any sort.

The post-service record is similarly negative for findings or 
diagnoses of PVD or a definite diagnosis of PTSD.  
Examination reports of B. Usher, M.D., developed from July 
1999 to August 2003 show that the veteran was being followed 
for cardiovascular disease, and consistently show clinical 
findings of full and equal peripheral pulses bilaterally, but 
no findings of PVD.  December 2001 and March and June 2002 
examination reports of K. Pugh, M.D., show that the veteran 
was being followed for diabetes mellitus (DM), but show no 
findings of PVD; in December, there were good peripheral 
pulses in the extremities.  May and July 2003 examination 
reports of J. Fernandes, M.D., show that the veteran was 
being followed for cardiovascular disease and DM, but show no 
findings of PVD; in May, the peripheral pulses were palpable 
in the extremities.  In July 2003, W. Easterlin, Jr., M.D., 
noted that the veteran was being followed for cardiovascular 
disease and DM, but there were no findings of PVD.  In 
September 2005, Dr. Easterlin stated that the veteran had 
diabetic peripheral neuropathy.  

In July 2003, T. Cerasaro, M.D., noted that in 1998 the 
veteran gave a history of DM, hypertension, and PVD; however, 
the Board notes that Dr. Cerasaro made no current findings of 
PVD, and that the veteran's own reported history of claimed 
PVD, as reflected in records of his medical treatment, does 
not constitute competent evidence of the current existence of 
that disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by him, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).

November 2003 VA cardiovascular examination noted that the 
veteran had DM and cardiovascular disease, and that he 
currently had essentially normal physical activity, working 
full duty without limitations at a steel mill, doing yard 
maintenance work, and walking approximately 2 miles daily 
without limitations.  After examination, there were no 
findings of PVD.  

After March 2004 VA mental status examination to determine 
whether the veteran had PTSD, the assessment was adjustment 
disorder, rule out depression.  The attending VA physician 
opined that the veteran did not meet the diagnostic criteria 
for PTSD, and that his agitation and some dysphoria may be 
secondary to thyroid abnormalities.

During the July 2005 Board hearing, the veteran testified 
that a psychiatrist did not think that he suffered from PTSD.  

After August 2005 VA mental status examination, the 
provisional diagnoses were anxiety disorder and sub-syndromal 
PTSD.  The examining physician noted that the veteran was 
able to function well in family and work environments, and 
opined that his symptoms represented only a sub-syndromal 
PTSD that might evolve into a more problematic version in 
time.  It was recommended that his thyroid functions and 
night-time glycemia be monitored.  

On the aforementioned record, the Board must conclude that 
the veteran does not currently have a definitive diagnosis of 
PTSD or PVD upon which to currently predicate a grant of 
service connection.  The Board is cognizant of the 
psychiatric diagnosis of an anxiety disorder, and the 
reference to sub-syndromal PTSD. However, the sole pertinent, 
competent psychiatric evidence of record consists of the 2004 
VA physician's opinion that the veteran did not meet the 
diagnostic criteria for PTSD, and the 2005 VA physician's 
opinion essentially corroborating that 2004 opinion.  Hence, 
the Board finds that the medical evidence specifically 
addressing the question of whether the veteran currently has 
a diagnosis of PTSD militates against the claim.  
Significantly, neither the veteran nor his representative has 
presented or alluded to the existence of any medical evidence 
or opinion that supports either claim.  

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions in connection with 
the claims on appeal.  However, as a layman without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (persuasive) 
opinion on a medical matter-such as whether he currently 
meets the diagnostic criteria for PTSD or PVD.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the veteran's own assertions in this regard have no 
probative value.

Thus, the claims for service connection for PTSD and PVD must 
be denied because the first essential criterion for a grant 
of service connection-evidence of the current existence of 
the claimed disabilities-has not been met.  See Gilpin v. 
West,    155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a claimed disability, there can be no valid claim 
for service connection).  

In arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  SMC

Under the applicable criteria, SMC under the provisions of 
38 U.S.C.A. § 1114(k) is payable if a veteran, as the result 
of service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs.  
38 C.F.R. § 3.350(a).

In this case, service connection for an erectile dysfunction 
was granted by rating action of April 2004.  The veteran 
claims entitlement to SMC for the loss of use of a creative 
organ due to the service-connected erectile dysfunction.  
However, the evidence of record does not show that he in fact 
currently has loss of use of a creative organ.

In this regard, the Board has considered Dr. Cerasaro's July 
2003 medical report, which noted that in September 1998 the 
veteran underwent insertion of an inflatable penile 
prosthesis in hope of a permanent cure for his inability to 
achieve an erection which was adequate for sexual activity.  
Dr. Cerasaro stated that since 1998 the veteran had had a 
normally-functioning penile prosthesis, and normal sexual 
activity ever since.  

On November 2003 VA genitourinary examination, the physician 
noted that the veteran's inflatable penile prosthesis was 
currently working well.  The testicles were descended 
bilaterally.

On November 2003 VA cardiovascular examination, the physician 
noted Dr. Cerasaro's findings that the veteran's penile 
implant was working well and that the veteran had normal 
sexual function, and the veteran's current report that he had 
no complaints in this area since the implant was performed.

During the July 2005 Board hearing, the veteran testified 
that he did not currently have erectile problems.

As indicated above, Congress has specifically limited 
entitlement to VA benefits for disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of a claimed 
disability, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  
In the instant case, the claim for SMC for loss of use of a 
creative organ must be denied because the first essential 
criterion for a grant-current evidence of loss of use of a 
creative organ-has not been met.

In arriving at this decision to deny the claim for SMC, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of current competent 
evidence to support the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER
   
Service connection for PTSD is denied.

Service connection for PVD is denied.

SMC based on the loss of use of a creative organ is denied.





REMAND

The Board points out that the claim for service connection 
for hypertension includes consideration of whether this 
disability is proximately due to or the result of the 
veteran's service-connected DM.  While the November 2003 VA 
examiner opined that the veteran's hypertension was not 
secondary to his service-connected DM, he was not 
specifically requested to comment as to whether the veteran 
had additional disability resulting from the aggravation of 
his non-service-connected hypertension by the service-
connected DM.  The Board finds that such a finding is needed 
to resolve the claim for service connection, inasmuch as, in 
his May 2004 NOD, the veteran argued that his DM caused his 
hypertension to be uncontrollable.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) 
authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected one).  

As there is no medical evidence or opinion that addresses 
this question, the Board finds that this matter must be 
remanded to the RO to obtain a supplemental statement from 
the same VA physician, if available, to resolve the secondary 
service connection issue on appeal.  The Board emphasizes 
that only additional statements based on the current evidence 
of record are sought, not an additional examination of the 
veteran, unless such examination is unavoidable.

If another examination of the veteran is needed, the veteran 
is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2004).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.    

Prior to obtaining any further VA medical opinion, the RO 
must obtain and associate with the claims file all pertinent 
outstanding VA medical records.  The Board points out that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO 
should obtain and associate with the claims file any 
additional pertinent medical records of evaluation and/or 
treatment of the veteran's hypertension and DM at the 
Charleston, South Carolina VA Medical Center (VAMC), from 
2003 to the present time.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Charleston VAMC copies of all outstanding 
records of evaluation and/or treatment of 
the veteran's hypertension and DM from 
2003 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
claims file to Robert Anderson, M.D., at 
the Charleston VAMC for a supplemental 
opinion pertaining to his examination of 
the veteran on November 17, 2003.  Dr. 
Anderson should review the claims file 
and furnish an opinion, consistent with 
his prior findings and sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability that the 
veteran's hypertension was aggravated by 
his service-connected DM.  If aggravation 
of the nonservice-connected hypertension 
by the service-connected DM is found, the 
physician should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.    

The examiner should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

If Dr. Anderson is unavailable, or is 
unable to render the requested 
supplemental opinion without examining 
the veteran, the RO should arrange for 
the veteran to undergo such 
cardiovascular examination.  If the 
examination is conducted by any physician 
other than Dr. Anderson, the entire 
claims file(to include a complete copy of 
this REMAND) must be made available to 
the physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The RO should request the 
physician to review the claims file and 
furnish an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not that the 
veteran's hypertension was aggravated by 
his service-connected DM.  If aggravation 
of the non-service-connected hypertension 
by the service-connected DM is found, the 
physician should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  

The complete rationale for the 
conclusions reached should be set forth 
in a printed (typewritten) report.
  
3.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for hypertension, to 
include as secondary to service-connected 
diabetes mellitus in light of all 
pertinent evidence and legal authority.
 
6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See                38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


